DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, line 3: “a support plate” should read “the support plate”.Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (US 20170068383 A1) in view of Coulson et al. (US 20140062934 A1).Regarding claim 1:Chern teaches (FIG. 3C) a projective capacitive force sensing structure comprising:
a first electrode (308); 
a first capacitance material layer (lower 302) disposed on the first electrode (308); 
a second substrate (310) provided with a first surface (bottom of 310) and a second surface (top of 310) opposite to the first surface; 
a second electrode (306) disposed on the first surface, the second electrode overlapping the first electrode (308), a first signal detected between the first electrode and the second electrode being collected by the first electrode (e.g. [0065], [0068], [0070]); and 
a third electrode (304) disposed on the first surface or the second surface (top of 310), a second signal detected between the second electrode and the third electrode being collected by the third electrode (e.g. [0065], [0068], [0070]); 
wherein a force applied by an object is determined according to the first signal and a location of the object is determined according to the second signal (e.g. [0065]).Chern fails to teach:
a first substrate; the first electrode disposed on the first substrate; the second substrate disposed above the first substrate; and the first surface of the second substrate facing the first substrate.
Coulson teaches (FIG. 4):
a first substrate (605); the first electrode (e.g. 608 / 610 / 615) disposed on the first substrate (605); the second substrate (625) disposed above the first substrate (605); and the first surface (bottom of 625) of the second substrate (625) facing the first substrate (605).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first substrate of Coulson in the device of Chern to mount the sensing device and/or to protect the sensing device. One of ordinary skill in the art would recognize that the device (FIG. 3C) of Chern is not floating in the air but, rather, that 308 attached to something. Coulson teaches a substrate for this purpose. 
Regarding claim 2:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches:
wherein the first capacitance material layer is made of piezo-capacitive material, and a quantifiable electrical parameter between the first electrode and the second electrode increases when applying force to the second electrode (e.g. [0013])
Regarding claim 3:Chern and Coulson teach all the limitations of claim 2, as mentioned above.Chern also teaches:
wherein the first signal is increased when the force applied to the first capacitance material layer is increased (e.g. [0013])
Regarding claim 4:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches:
wherein the value of the first signal and the value of the second signal vary in opposite directions (e.g. FIG. 2F, FIG. 2J, FIG. 2L - after entering contact mode, C2 decreases and C1 increases)
Regarding claim 5:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches (FIG. 3C):
wherein the projective capacitive force sensing structure comprises a second capacitance material layer (top 302) disposed on the second electrode (306), and an air gap (“GAP”) located between the first capacitance material layer (bottom 302) and the second capacitance material layer (top 302)
Regarding claim 6:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches (FIG. 3C):
wherein the second electrode (306) connects to a first transmitting terminal (“TX”), the first electrode (308) connects to a first receiving terminal (“RX2”) and the third electrode (304) connects to a second receiving terminal (“RX1” - also see [0068], [0070])
Regarding claim 7:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches:
wherein the first signal is detected by mutual capacitive detection between the first electrode and the second electrode (e.g. [0065]), and a capacitive interference of the second signal is blocked by the second electrode(“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” - see, e.g., MPEP 2112.01 I)
Regarding claim 8:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches:
wherein the second signal is detected by mutual capacitive detection between the second electrode and the third electrode (e.g. [0065]) and a capacitive interference of the first signal is blocked by the second electrode(“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” - see, e.g., MPEP 2112.01 I)
Regarding claim 9:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches (FIG. 4A):
wherein the first electrode is arranged in a first direction and the second electrode is arranged in a second direction, the first direction intersects with the second direction (408 and 410 are arranged in orthogonal directions)
     The examiner also notes that the instant claim language of “arranged in” is extremely broad. As an example, each electrode has a width, length, and thickness and therefore is at least partially arranged in each of three directions. The instant claim language does not preclude an electrode being arranged in multiple directions. Further, in FIG. 4A of Chern, one could also interpret 408 as being “arranged” horizontally since the array, 408, of multiple electrodes are spaced/laid apart horizontally. An example of more narrow language would be the first electrode being rectangular with a long side thereof extending in a first direction.
Regarding claim 10:Chern and Coulson teach all the limitations of claim 9, as mentioned above.Chern also teaches (FIG. 4E):
wherein the third electrode (416) is arranged in the first direction
     The examiner notes that the instant claim language of “arranged in” is extremely broad (see claim 9 rejection above).
Regarding claim 14:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern also teaches (FIG. 3C):
wherein the projective capacitive force sensing structure comprises a spacer (312), the spacer is disposed between the first substrate (met upon combination with Coulson - the first substrate would be below 308 in FIG. 3C of Chern) and the second substrate (310)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chern et al. (US 20170068383 A1) in view of Coulson et al. (US 20140062934 A1) and further in view of Mukherjee et al. (US 9880676 B1).Regarding claim 11:Chern and Coulson teach all the limitations of claim 1, as mentioned above.Chern fails to teach:
wherein the projective capacitive force sensing structure comprises a support plate and a cover layer, the first substrate is disposed on the support plate and the second substrate is disposed on the cover layerCoulson teaches (FIG. 4):
wherein the projective capacitive force sensing structure comprises a support plate (635), the first substrate (605) is disposed on the support plate (635)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the support plate of Coulson in the device of Chern to mount the sensing device and/or to protect the sensing device. One of ordinary skill in the art would recognize that the device (FIG. 3C) of Chern is not floating in the air but, rather, that 308 attached to something. Coulson teaches a substrate and support plate for this purpose.Mukherjee teaches (FIG. 2):
a cover layer (206), the second substrate (e.g. 112; however, this is met upon combination with Chern) is disposed on the cover layer (206)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cover layer of Mukherjee in the device of Chern to seal and protect the device. Additionally/alternatively, one would be motivated to use the cover layer of Mukherjee to integrate the sensor of Chern into a touch screen display device such as a smart phone, laptop, tablet, etc..
Regarding claim 12:Chern, Coulson, and Mukherjee teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Coulson teaches (FIG. 4):
wherein the support plate comprises a shielding layer (635), the shielding layer is disposed opposite to the first substrate (605)
Regarding claim 13:Chern, Coulson, and Mukherjee teach all the limitations of claim 11, as mentioned above.Chern fails to teach:
wherein the projective capacitive force sensing structure comprises an adhesive layer, the adhesive layer is disposed between the support plate and the first substrate and between the cover layer and the second electrodeMukherjee teaches (FIG. 2):
wherein the projective capacitive force sensing structure comprises an adhesive layer (208, 210; Col. 2, Lines 33-34; Col. 6, Lines 11-20; Col. 8, Line 66 through Col. 9, Line 5), the adhesive layer (208, 210) is disposed between the support plate (met upon combination - above 208 would be where the support plate is in FIG. 2 of Mukherjee) and the first substrate (met upon combination - 112 would be where the first substrate is in FIG. 2 of Mukherjee) and between the cover layer (206) and the second electrode (met upon combination - 112 would be where the second electrode is in FIG. 2 of Mukherjee)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive layer(s) of Mukherjee in the device of Chern to attach the various layers of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855